Citation Nr: 0633518	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
adjustment disorder with depressed mood, to include 
consideration as being secondary to a service-connected 
disability.

2.  Entitlement to service connection for hypertensive 
vascular disease, to include consideration as being secondary 
to a service-connected disability.

3.  Entitlement to service connection for penile lesions, 
diagnosed as herpes.  

4.  Entitlement to service connection for intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).   

The issue of service connection for intervertebral disc 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic adjustment disorder with depressed 
mood has undergone a chronic increase in severity as a result 
of his service-connected disabilities.

2.  Hypertensive vascular disease was not present during 
service, was not manifest within a year after service, and 
was not caused or aggravated by a service-connected 
disability.

3.  The veteran's current penile lesions, diagnosed as 
herpes, were not present during service, and are not 
otherwise related to any symptoms noted during service.  

CONCLUSIONS OF LAW

1.  Aggravation of a chronic adjustment disorder with 
depressed mood was proximately due to or the result of 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Hypertensive vascular disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3.  Penile lesions, diagnosed as herpes, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been fully satisfied.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims. Letters from the RO dated in October 2001, December 
2001, January 2002, December 2002, March 2003, October 2003, 
January 2004, September 2004 and March 2005 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters also advised him that he should submit any 
evidence in his possession.  The veteran's initial duty to 
assist letter was provided prior to the adjudication of his 
claims.  The veteran was also provided notice with respect to 
the initial-disability-rating and effective-date elements of 
the service connection claims in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues has been obtained.  The 
service medical records have been obtained.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran in 
the development of evidence is required.  

I.  Entitlement to Service Connection for a Chronic 
Adjustment Disorder
 With Depressed Mood, To Include Consideration as Being
 Secondary to a Service-Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis, a psychosis, or a cardiovascular disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has previously established service connection for 
type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
20 percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 20 percent disabling; pseudofolliculitis 
barbae, rated as 10 percent disabling; bilateral tinea pedis 
with tinea unguium, rated as 10 percent disabling; peripheral 
neuropathy of the right (major) upper extremity, rated as 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, rated as 10 percent disabling; and erectile 
dysfunction, rated as noncompensably disabling.  The combined 
disability rating is 70 percent.  

During a video-conference hearing held before the undersigned 
acting Veterans Law Judge in August 2006 the veteran 
testified that he had depression which had worsened after he 
was diagnosed with diabetes.  He said that he was being 
treated for depression at a VA facility, and that a VA 
physician had given an opinion that the depression had 
worsened because of his diabetes.

A VA medical treatment record dated in June 2001 shows that 
the veteran was recently diagnosed with diabetes mellitus, 
and presented for a follow up of depressive symptoms.  The 
veteran reported that he did not believe that he was feeling 
better than last time, and he believed that this was 
associated with not dealing well with the news of his 
diabetes mellitus.  

The report of a VA mental disorders examination conducted in 
January 2002 reflects that the examiner reviewed the 
veteran's claims file.  The veteran reported that he was very 
depressed and was depressed most days.  He said that it was 
worse since his medical problems involving diabetes, 
hypertension and back problems had cropped up.  He said that 
since his diagnosis of diabetes, he had been very concerned 
about death.  He also reported seeing more and more people 
with amputations.  On examination, the veteran's predominant 
mood was one of depression.  The diagnosis was adjustment 
disorder with depressed mood.  The examiner stated that "I 
think that his depression was probably worsened when he 
received the diagnosis of diabetes, but I do not know that 
his depression was caused specifically by the diabetes."  

In an addendum dated in December 2002, the mental disorders 
examiner noted that the veteran had reported a long history 
of depression.  The veteran had further stated that in spite 
of that level of depression, after he was diagnosed with 
diabetes he became more depressed, focusing on the 
possibility of death.  The examiner concluded "Thus, I think 
that his depression is worsened in terms of its intensity and 
the extent to which it pervades his life."  

Based on the foregoing evidence, the Board finds that while 
the veteran's psychiatric disorder was not caused by his 
diabetes, the chronic adjustment disorder with depressed mood 
has undergone a chronic increase in severity as a result of 
his service-connected disabilities.  Service connection may 
be granted for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  
Accordingly, the Board concludes that aggravation of a 
chronic adjustment disorder with depressed mood was 
proximately due to or the result of service-connected 
disability.

II. Entitlement to Service Connection for Hypertensive 
Vascular
 Disease, To Include Consideration as Being Secondary
 To A Service-Connected Disability.

The veteran's service medical records do not contain any 
significant references to symptoms, findings, or diagnoses of 
hypertension.  The report of a medical examination conducted 
in September 1973 for the purpose of separation from service 
reflects that clinical evaluation of the cardiovascular 
system was normal.  His blood pressure reading on examination 
was only 118/68.  The report of a medical history given by 
the veteran at that time shows that he specifically denied 
having high or low blood pressure.

There is no contemporaneous evidence of hypertension being 
manifest within a year of service.  There are no medical 
treatment records containing a diagnosis of any 
cardiovascular disorder until many years after separation 
from service.  A VA medical treatment record dated in 
December 1998 reflects that the veteran was diagnosed with 
hypertension in 1997.  Similarly, the report of a VA 
hypertension examination conducted in October 2001 shows that 
the examiner noted that the veteran had been hypertensive for 
approximately four years.  There was no mention of the 
disorder being related to service.  

The Board has considered a letter from Worthie R. Springer, 
Jr., M.D., which contains the following information:

The above named patient was under my care in 1974, 
1975, and 1976 for labile hypertension; rule out 
essential hypertension.  He was placed on a regimen 
of salt restriction, low calorie diet, and an 
exercise weight program for his hypertension and 
morbid obesity.

I am unable to provide you with copies of records 
on [the veteran] due to my patient records being 
trashed by Village Square, Inc. in 1995 after my 
retirement.  

The letter does not present an adequate basis to support the 
claim for service connection for hypertension.  The treating 
physician indicated that in 1974 the veteran's hypertension 
was only "labile" hypertension.  Labile hypertension, by 
definition, is a condition in which the blood pressure 
readings are sometimes within the normotensive range and 
sometimes within the hypertension range.  See Dorland's 
Illustrated Medical Dictionary, 27th edition, p. 799.  
Moreover, the doctor's statement does not indicate that 
hypertension was manifest to a compensable degree, as is 
required to warrant a grant of service connection on a 
presumptive basis.  In this regard, the Board notes that 
under Diagnostic Code 7100, a compensable 10 percent rating 
is warranted where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
where there is a history of diastolic readings predominantly 
100 or more and the individual requires continuous medication 
for control.  The Board notes that Dr. Springer did not 
mention readings of the magnitude contemplated for a 10 
percent rating, and he did not give any indication that the 
veteran was prescribed any medications.  

The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's current hypertension and his service-connected 
disorders.  The veteran's diagnosis of hypertension was 
present for many years before his diagnosis of diabetes.  The 
only medical opinions of record on this issue are contained 
in the reports of VA examinations.  The VA heart examiner in 
January 2002 concluded that "This man's hypertension is not 
related to his diabetes."  Similarly, the report of a VA 
diabetes mellitus examination conducted in December 2002 
contains the following opinion:

I have reviewed this man's claims folder.  There is 
absolutely no medical basis for assuming that the 
presence of type II diabetes has impaired treatment 
of his blood pressure.  His blood pressure has 
fluctuated, and the treatment has been changed 
simply because of the nature of essential 
hypertension.  This happens in both diabetic and 
non diabetic patients.  It cannot be concluded that 
his blood pressure is secondary to diabetes nor 
should it be concluded that his diabetes has 
affected the control of his hypertension.  

Although the veteran has presented an article from the World 
Hypertension League web site that indicates that diabetes 
mellitus and hypertension are common diseases that coexist at 
a greater frequency than chance alone would predict, the 
Board notes that article does not pertain specifically to the 
veteran.  Therefore, the article cannot be said to contain a 
medical opinion demonstrating that the veteran's hypertension 
was attributable to his service connected disabilities.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The veteran has expressed his own opinion that his service-
connected disorder caused or aggravated his hypertension.  
However, the veteran is not competent, as a lay person, to 
make such a medical judgment. See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In summary, the record is devoid of competent evidence 
establishing that the veteran's hypertension became manifest 
or otherwise originated during the veteran's period of 
service or was manifest to a compensable degree within one 
year thereafter.  The probative medical evidence simply fails 
to adequately establish any relationship or nexus between 
such disorders and the veteran's period of service.  The 
preponderance of the competent evidence of record also shows 
that the disorder is not etiologically related to or 
aggravated by the veteran's service-connected disabilities.  
Therefore, hypertensive vascular disease was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  

III. Entitlement to Service Connection for Penile Lesions, To 
Include Herpes.

The veteran's service medical records show that he was seen 
for treatment of a rash on his penis.  However, there is no 
indication in the service medical records that the rash was 
due to genital herpes.  A record dated in January 1971 
indicates that the veteran had a questionable rash on the 
penis which was probably from inflammation from his 
uncircumcised penis.  A service medical record dated in April 
1972 simply indicates that the veteran had a sore and redness 
on the penis for three days, and the impression was 
superficial skin irritation.  

The report of a medical history given by the veteran in 
September 1975 for the purpose of separation from service 
reflects that he was treated for a rash on the penis with 
griseofulvan, and had no complications or sequelae.  The 
report of a medical examination conducted for the purpose of 
separation from service noted that the veteran had some type 
of unspecified rash, but clinical evaluation of the 
genitourinary system was normal.  

The earliest diagnosis of herpes is many years after 
separation from service.  A VA record dated in November 2000 
shows that the veteran stated that he had recurring lesions 
on his penis but was unsure what they were.  He said that it 
had been going on for years, and no one had ever told him 
what they were.  The diagnosis was "? Genital herpes."  The 
report of a skin disorders examination conducted by the VA in 
October 2001 reflects that the veteran gave a history of 
having a recurrent mystery lesion on his penis for many 
years.  The sore previously occurred about once a month, but 
now he may get it once a year.  The penis was not examined, 
as the veteran said that he had not had a lesion there for 
quite a while.  The examiner noted that the history was 
suggestive of herpes simplex II.  

The report of a VA examination conducted in September 2004 
reflects that the examiner reviewed the veteran's claims 
file.  The veteran reported having recurrent herpes since 
1971.  The examiner noted that in service the veteran 
received treatment with penicillin and tetracycline, and it 
was felt from a smear that he had haemophilus ducreyi 
chancroid.  The veteran reported that while he had an open 
sore on his penis in the past, now he had been getting tiny 
vesicles mainly on the ventral aspect of his foreskin.  The 
examiner concluded that the assessment was probable HSV-2.  
The examiner further stated that initially the veteran did 
not have a herpes complex and it sounded like he had 
haemophilus ducreyi chancroid.   

The RO requested clarification of the foregoing opinion and, 
in December 2004, the examiner stated that 

...it is my opinion after reviewing his chart and 
especially the above-mentioned Gram stain and 
diagnosis with KOH scrapings in the 1970's that his 
current diagnosis of herpes simplex is not the 
cause of the penile lesions and rash the patient 
experienced in 1970's."  

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current penile lesions, diagnosed as herpes, were 
present during service, or that they are otherwise related to 
any symptoms noted during service.  Accordingly, the Board 
concludes that the penile lesions, diagnosed as herpes, were 
not incurred in or aggravated by service.  


ORDER

Entitlement to service connection for a chronic adjustment 
disorder with depressed mood, to include consideration as 
being secondary to a service-connected disability, is 
granted.

Entitlement to service connection for hypertensive vascular 
disease, to include consideration as being secondary to a 
service-connected disability, is denied.


Entitlement to service connection for penile lesions, 
diagnosed as herpes, is denied.  

REMAND

Additional development is warranted with respect to the claim 
for service connection for intervertebral disc syndrome.  The 
evidence which is currently of record includes records from 
the Social Security Administration which reflect that the 
veteran was determined to have a disorder of the back which 
rendered him disabled from October 18, 1999.  In his claim 
for Social Security Administration benefits, the veteran 
reported that additional information about his disabling 
condition was available from "Reliance."  He further noted 
that this was a work related injury, and he was receiving 
workman's compensation.  It appears that Reliance is most 
likely the name of the insurance company which provided the 
workman's compensation benefits.  The Board notes that such a 
claim would presumably include an evaluation regarding 
whether the veteran had any back problems prior to his on the 
job injury.  In light of this, the workman's compensation 
records should be obtained from that company.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining a release of 
information form from the veteran, 
contact the Reliance Company and request 
copies of all records pertaining to the 
veteran's claim for workman's 
compensation benefits.

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


